Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Steve Cha on May 16. 2022.
The application has been amended as follows: 
1. (Canceled)

2. (Currently Amended) An apparatus comprising:
a network interface;
a memory;
a display device;
at least one processor configured to:
receive from a user a request for market data associated with an item;
retrieve market data for the item, the market data comprising a price associated with an order for the item;
retrieve, via the network interface, user specific cost data associated with the user and at least one other user;
determine a first normalized price for the order based on respective user specific cost data associated with the user, and a second normalized price for the order for the at least one other user; and
render an interface screen on the display device comprising the first normalized price for the user, 
wherein the first normalized price for the order for the item for the user differs from the second normalized price for the order for the item for the at least one other user[[.]],
wherein the at least one processor is further configured to  render the market data in a grid in the  interface screen, the grid comprising a cell for the first normalized price, a non-normalized price, and a size of each order, and
wherein the at least one processor is further configured to render, on the display device, order data in an order listing with order depth below a best bid and/or best offer such that a plurality of orders in the order depth are displayed with prices normalized for transaction costs.

3. (Previously Presented) The apparatus of claim 2, wherein the market data comprises a price for each of a plurality of orders for the item.

4. (Previously Presented) The apparatus of claim 2, wherein the at least one processor is further configured to render on the display device a listing of orders sorted by a given normalized price, the orders being customized for the user.

5. (Previously Presented) The apparatus of claim 2, wherein the at least one processor is further configured to refresh and resort the interface screen to reflect real time changes in the market data for the item.

6. (Previously Presented) The apparatus of claim 5, wherein the interface screen comprises at least one element for the user to alternatively re-sort orders based on a non-normalized price and the first normalized price.

7. (Previously Presented) The apparatus of claim 2,  wherein the at least one processor is further configured to determine the first normalized price for the order for the  user based on at least one commission formula in order to determine cost data.

8. (Cancel)

9. (Cancel)

10. (Currently amended) The apparatus of claim 2, wherein the at least one processor is further configured to render a plurality of orders on the display device at normalized prices computed to reflect respective transaction cost rates.

11. (Previously Presented) The apparatus of claim 2, wherein the market data includes at least one of a user-specific fee, rebate or commission associated with the order for the item,
wherein the first normalized price differs from the second normalized price because of a difference in the user-specific fee, rebate or commission for the order for the item between the user and the at least one other user.  

12. (Currently amended) A method in an electronic device, comprising:
receiving from a request for market data associated with an item;
retrieving, via at least one processor, market data for the item, the market data comprising a price associated with an order for the item;
retrieving, via a network interface, user specific cost data associated with a user and at least one other user;
determining, via the at least one processor, a first normalized price for the order based on respective user specific cost data associated with the user, and a second normalized price for the order for the at least one other user; and
rendering an interface screen on a display device comprising the first normalized price for the user, 
wherein the first normalized price for the order for the item for the user differs from the second normalized price for the order for the item for the at least one other user[[.]]
wherein the at least one processor is further configured to  render the market data in a grid in the  interface screen, the grid comprising a cell for the first normalized price, a non-normalized price, and a size of each order, and
wherein the at least one processor is further configured to render, on the display device, order data in an order listing with order depth below a best bid and/or best offer such that a plurality of orders in the order depth are displayed with prices normalized for transaction costs.

			Allowable Subject Matter
Claims 2-7,10-12 are allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ondyak et al (PGPub 2008/0243668) teaches at least one price may be determined for an asset and a classification determined for the price in which the classification may include, for example, an indication of how reflective the determined price may be of a market value of the asset.
Ondyak did not disclose determine a first normalized price for the order based on respective user specific cost data associated with the user, and a second normalized price for the order for the at least one other user; and
render an interface screen on the display device comprising the first normalized price for the user, 
wherein the first normalized price for the order for the item for the user differs from the second normalized price for the order for the item for the at least one other user,
wherein the at least one processor is further configured to  render the market data in a grid in the  interface screen, the grid comprising a cell for the first normalized price, a non-normalized price, and a size of each order, and
wherein the at least one processor is further configured to render, on the display device, order data in an order listing with order depth below a best bid and/or best offer such that a plurality of orders in the order depth are displayed with prices normalized for transaction costs.
Rampell et al (PGPub 2008/0071634) teaches methods and systems are provided for facilitating bidding for placement of alternate offers in an alternative payment platform, including methods and systems for providing a platform for presenting alternate offers the completion of which serves as an alternative to payment for an item associated with a primary offer, receiving a bid for the opportunity to present an alternate offer in the platform, wherein the bid is associated with a placement attribute, wherein the placement attribute is at least one of an attribute of a prospective user and an attribute associated with the presentation of the alternate offer, and determining a placement of the alternate offer based at least in part on the bid.
Rampell did not disclose determine a first normalized price for the order based on respective user specific cost data associated with the user, and a second normalized price for the order for the at least one other user; and
render an interface screen on the display device comprising the first normalized price for the user, 
wherein the first normalized price for the order for the item for the user differs from the second normalized price for the order for the item for the at least one other user,
wherein the at least one processor is further configured to  render the market data in a grid in the  interface screen, the grid comprising a cell for the first normalized price, a non-normalized price, and a size of each order, and
wherein the at least one processor is further configured to render, on the display device, order data in an order listing with order depth below a best bid and/or best offer such that a plurality of orders in the order depth are displayed with prices normalized for transaction costs.
The non-patent literature IP.com journal, system, method and computer program product for dynamic pricing dated 12/23/2005 discloses a system, method and computer program product are provided for various pricing techniques. Initially, data associated with a sale of goods or services may be received. A plurality of values associated with the sale of goods or services may then be calculated based on the received data. At least one of the values is then optionally compared to a low threshold and at least one of the values is also optionally compared to a high threshold, although any threshold may be used. Even still, the threshold may be altered based on the received data. Consequently, the price of the goods or services may also be altered based on the comparisons, wherein the price may be altered, at least in part, in a random manner. Further, the altered price may be output.
Non-Patent Literature, IP.com journal did not disclose determine a first normalized price for the order based on respective user specific cost data associated with the user, and a second normalized price for the order for the at least one other user; and
render an interface screen on the display device comprising the first normalized price for the user, 
wherein the first normalized price for the order for the item for the user differs from the second normalized price for the order for the item for the at least one other user,
wherein the at least one processor is further configured to  render the market data in a grid in the  interface screen, the grid comprising a cell for the first normalized price, a non-normalized price, and a size of each order, and
wherein the at least one processor is further configured to render, on the display device, order data in an order listing with order depth below a best bid and/or best offer such that a plurality of orders in the order depth are displayed with prices normalized for transaction costs.

The claims overcome 35 USC 101 because the inventive concept is a practical application of the judicial exception. More specifically, the claims disclose a particular use of the abstract idea in a meaningful way beyond linking the abstract idea to a particular technological environment.
Examiner believes that the practical application pertains to 
Methods and systems are provided that include an order and/or quote engine that automatically adjusts bid, ask, or any other type of order prices to reflect some or all of the costs associated with a trade in an underlying item 5 between a particular party receiving the order or orders accounting for specific costs associated with the party receiving the orders and in certain instances specific costs between the party receiving the order and the party submitting the order.
The claims include features corresponding to a technical point of novelty, providing a technical solution to a technical problem.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698